Citation Nr: 1550879	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-27 677	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2008 rating decision that declined to reopen the claim of entitlement to service connection for PTSD.

The Veteran was afforded a Travel Board hearing in October 2015 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.

Following review of the record, the issue of entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed December 2006 rating decision, the RO denied entitlement to service connection for PTSD; the Veteran did not file an appeal within one year of notification of that decision.

2.  Evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met as to the issue decided herein.  Given the favorable disposition of the threshold issue to reopen the claim of entitlement to service connection for PTSD, all notification and development needed to fairly adjudicate this aspect of the appeal have been accomplished.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (West 2014).

Factual Background and Legal Analysis

Entitlement to service connection for PTSD was originally denied in an April 1989 VA rating decision.  The Veteran did not perfect a timely appeal and that determination is final. 38 U.S.C.A. § 7105 (2014).  The RO subsequently declined to reopen the claim of entitlement to service connection by rating decision in May 2001.  The Veteran did not submit a timely appeal.  The RO reopened and denied the claim by rating decision in December 2006.  The Veteran did not perfect a timely appeal within one year and the December 2006 rating decision is final. 38 U.S.C.A. § 7105.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the appellant's claim of entitlement to service connection should be reopened and adjudicated de novo. See Evans v. Brown, 9 Vet.App. 271 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence received since the December 2006 rating decision includes extensive VA outpatient records showing treatment for various complaints and disorders, including psychiatric symptomatology reportedly attributable to PTSD. 

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter. 

In this regard, the Board points out that since the final disallowance in December 2006, VA amended its rules for adjudicating PTSD claims to relax the evidentiary standard for establishing the required in-service stressor in certain cases. See 75 Fed.Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  For a previously denied PTSD claim, new and material evidence is still required as the regulatory amendment is not considered liberalizing under 38 C.F.R. § 3.114 (2015).  To reopen a claim under new § 3.304(f)(3) 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity." See VBA Training Letter 10-05 (Revised) (November 15, 2010).

In this instance, the Veteran's personnel records confirm service in Vietnam.  He has presented statements in the records and on personal hearing in appeal attesting to the myriad stressors he encountered and was subject to in the Vietnam.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet.App. 110, 118 (2010).  Therefore, in light of the above and upon consideration of the Veteran's stressor statements during the course of the appeal, the claim is reopened.  This matter is further addressed in the REMAND below.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for PTSD is granted.


REMAND

The record reflects that the appellant was afforded an examination for PTSD purposes by a VA psychologist in October 2011.  The examiner reviewed the record and found that the veteran did not have the full criteria for PTSD as his symptoms did not meet criterion B and his endorsed symptoms on criteria C and D could not be linked to combat exposure.  It was noted that although the appellant was diagnosed by his treating psychiatrist/psychologist as having PTSD, VA outpatient records did not support the diagnosis "which appears to have been made through the use of an unstructured interview with the Veteran."  The Board observes that there are a number of findings of PTSD in the record, to include an August 2001 VA outpatient note indicating that the appellant met the full spectrum for PTSD symptoms and had probable PTSD.  The October 2011 examiner did not specifically address or explain why the diagnosis of PTSD was rejected.  As such, the Board finds that there is a substantial conflict in the evidence and findings such that an examination by a VA psychiatrist is warranted. Hyder v. Derwinski, 1 Vet.App. 221 (1991).

Finally, the record reflects that the Veteran appears to receive continuing VA outpatient treatment for various complaints and disorders, including psychiatric symptoms.  The most recent records date through June 2009.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA mental health outpatient records dating from July 2009 should be requested and associated with Virtual VA/VBMS.

Accordingly, the case is REMANDED for the following actions:

1. Request all VA outpatient records dating from July 2009 to the present and associate them with Virtual VA/VBMS.  All attempts to obtain the records should be documented.

2. Schedule the Veteran for an examination by a VA psychiatrist who has not previously examined him, to determine whether the diagnostic criteria for PTSD or any other acquired psychiatric disorder are satisfied.  Access to the appellant's Virtual VA/VBMS file must be made available to the examiner.  The examination report must clearly reflect whether a review of Virtual VA/VBMS is performed.  The AOJ must advise the examiner that the Veteran served in combat and that combat stressors are conceded.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.  Following examination, the examiner must respond to the following questions:

a) Is it at least as likely as not (at least a 50 percent probability or better) the Veteran has PTSD related to service in Vietnam? 

b) If a diagnosis of PTSD cannot be confirmed, is it at least as likely as not that any other diagnosed psychiatric disorder is related to the appellant's active duty service, including service in Vietnam? 

c) The report of examination should include a detailed narrative with a complete rationale for the opinion provided.  2001 and 2011 examinations should be explained and/or reconciled with any opinion entered by the current examiner.

3. The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


